Citation Nr: 1120459	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for arthritis of the cervical spine with intervertebral disc disease. 

2.  Entitlement to a rating in excess of 40 percent for arthritis of the thoracolumbar spine with lumbar stenosis and intervertebral disc disease, postoperative decompressive laminectomy at L2-L5 (formerly arthritis of the thoracolumbar spine with ankylosis), prior to August 22, 2007. 

3.  Entitlement to a rating in excess of 40 percent for arthritis of the thoracolumbar spine with lumbar stenosis and intervertebral disc disease, postoperative decompressive laminectomy at L2-L5, from January 1, 2008. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to October 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and September 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2009, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in May 2009.  The Board's remand explained the procedural history of the issues on appeal and referred claims for increased initial ratings for intervertebral disc syndrome of the bilateral upper and lower extremities, entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU), and service connection for peripheral neuropathy of the extremities based on herbicide exposure to the RO for adjudication.  The record does not establish that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay in this case, but finds that additional development is necessary before a decision may be rendered.  The May 2009 Board remand ordered that additional records of private treatment should be associated with the claims folder, including records pertaining to the Veteran's August 2007 laminectomy from St. Mary's Health Care System in Athens, Georgia.  The Veteran was provided a duty to assist letter in June 2009, but this letter did not include notice that a medical release was needed for St. Mary's Health Care System and no efforts were made to obtain these records.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the claim must be remanded to allow for the procurement of medical records pertaining to the Veteran's August 2007 laminectomy.  

In addition, the Board ordered in May 2009 that records from the Veteran's private orthopedist, Dr. Hubrich (of Hawthorne Orthopedics) dating from May 2004 should be procured.  While records from Hawthorne Orthopedics were requested in July 2009, no response to this request was ever received.   Upon remand, additional efforts should be made to obtain treatment records from Dr. Hubrich for the period beginning May 2004.  The Board notes that the record contains letters from Dr. Hubrich dated in November 2004 and December 2008.  It is therefore clear that the Veteran has continued to undergo treatment from Dr. Hubrich for his arthritis of the cervical and thoracolumbar spine. 

The Veteran also submitted a medical release in March 2008 authorizing VA to obtain medical records from the Atlanta VA Medical Center (VAMC).  Although the Veteran testified in February 2009 that he did not receive medical treatment at VA facilities, the March 2008 medical release indicates that there are some VA records that may pertain to the claims on appeal.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, the AOJ should request all records from the Atlanta VAMC and associate any such records with the claims file.

Finally, a February 2011 memorandum from the Appeals Management Center (AMC) addressing the issues referred by the Board in the May 2009 remand includes a hand-written notation that the issue of entitlement to TDIU was adjudicated in an October 2009 rating decision.  This rating decision is not currently associated with the record and indicates that a temporary claims file may exist at the RO.  The AOJ should determine whether a temporary claims file exists, and if so, copies of its contents must be associated with the claims file before it returns to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from Dr. Hubrich (of Hawthorne Orthopedics) since May 2004 and St. Mary's Health Care System, Inc. in Athens, Georgia, pertaining to his August 2007 laminectomy.

2.  If medical releases are received from the Veteran, obtain medical records from Hawthorne Orthopedics and St. Mary's Health Care System.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain any records of treatment from the Atlanta VAMC.

4.  Determine whether a temporary claims file exists for the Veteran.  If so, copies of its complete contents should be associated with the record. 

5.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



